UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

APR 16 2001
Honorable Robert C. Byrd
United States Senate
Washington, D.C. 20510
Dear Senator Byrd:
Your letter dated October 5, 2000 addressed to former Assistant Secretary Scott Fleming,
Office of Legislation and Congressional Affairs on behalf of your constituent, P. Kay
Nottingham Chaplin, Program Director, West Virginia Birth to Three Early Intervention,
was referred to the Office of Special Education and Rehabilitative Services, Office of
Special Education Programs. I apologize for the delay in responding. Ms. Chaplin's
letter questioned whether an outside entity, such as Medicaid managed care, can override
the Individualized Family Services Plan (IFSP) process in determining intensity and
frequency of services under Part C of the Individuals with Disabilities Education Act
(IDEA).
Under Part C, appropriate early intervention services must be available to all eligible
children and their families. Early intervention services are services that (1) are designed
to meet the developmental needs of each eligible child and the needs of the family related
to enhancing the child's development; (2) are selected in collaboration with the parents;
(3) are provided under public supervision, by qualified personnel and in conformity with
an individualized family service plan (IFSP); (4) are at no cost, subject to the permissible
system of payments under Part C; and (5) meet the standards of the State. To the
maximum extent appropriate to the needs of the child, early intervention services must be
provided in natural environments, including the home and community settings in which
children without disabilities participate. 20 U.S.C. w14326(4), 1436.
Early intervention services needed by a particular child are determined through the IFSP
process. The IFSP team, which includes the parent(s), has the decision-making
responsibility to identify early intervention services that meet the unique developmental
needs of the child and the needs of the child's family related to enhancing the child's
development. The need for such services must be based on the results of the evaluation
and assessment of the child and the child's family. The IFSP must include a statement of
the specific early intervention services necessary to meet the unique needs of the child
and family to achieve certain identified results, including frequency, intensity and method
of delivering the services, the natural environments in which the early intervention
services will be provided, the location of the services and payment arrangements, if any.
20 U.S.C. w
34 CFR w
Early intervention services under Part C must be at no cost to the parent unless the
service is one that is subject to fees under the Part C program. 20 U.S.C. w
Although Part C funds are to be used only as payor of last resort (20 U.S.C. w1440), there

400 MARYLANDAVE., S.W. WASHINGTON, D.C. 20202
Our mission is to e n s u r e equal a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

Page 2 - Senator Robert C. Byrd

may be circumstances in which all or a portion of services for a particular child must be
paid by the Part C lead agency. For example, for a child who has been identified as
having significant delay in speech-language development, the IFSP team might decide
that intervention is needed five times per week to enhance the child's overall
communication needs. An outside funding source, such as Medicaid, may decide that it
will only provide Medicaid payments to cover speech-language services three times per
week. In that circumstance, the Part C lead agency must assume the financial
responsibility, subject to a system of payments (if any), for that portion of services not
covered by Medicaid: I reiterate that the frequency and intensity of early intervention
services specified on a child's IFSP are determined by the IFSP team and are based on
the results of that child's evaluations and assessments. 20 U.S.C. w1436, 34 CFR
w167
and 303.344.
I hope this information provides some additional clarity. If you have any questions,
please contact Jill Harris, Part C State Contact at 202-205-9583.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs

